Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. 1.114, and the fee set forth in 37 C.F.R. 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. 1.114.  Applicant’s submission filed Dec. 14, 2021 has been received and entered into the present application.  
The response filed on Dec. 14, 2021 is acknowledged. Claims 1-6 and 8-16 are currently pending. 
Claims 1-6, 8-9, and 14-15 are allowable. Claims 10-13 and 16 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claims. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Group I and Group II, as set forth in the Office action mailed on 9/28/20, is hereby withdrawn and claims 10-13 and 16 hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims are amended as follows: 
In claim 16, delete [9] after “claim” in line 1 and replace with --10--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: While the closet prior art of EP 0184785 discloses a polymer comprising the same monomers as claimed, it does not teach the use of a crosslinking agent having at least two allyl moieties. The results shown in the declarations filed on 1/3/2022 demonstrated that polymers prepared with a crosslinking agent having at least two allyl moieties have improved viscosity and high transmission compared with polymers prepared with the crosslinking agent used in EP 0184785 (crosslinking agent not having at least allyl moiety).  Also, WO 2012-031113 (WO’113, cited in the IDS filed on 7/29/2019) discloses a polymer comprising the same monomers prepared with a crosslinking agent having at least two allyl moieties, however the polymer of WO’113 contains 65.25% of ethyl acrylate which exceeds the greatest amount of ethyl acrylate recited in the instant claims and contains additional crosslinking agent which does not have at least two allyl moieties.  The results disclosed in the first declaration filed on 5/14/2021 showed the criticality of the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6 and 8-16 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611